Citation Nr: 0213128	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  02-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.  

2.  Entitlement to an effective date prior to February 24, 
1998 for the award of a total rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from September 1943 to January 
1950.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which denied an 
effective date prior to February 24, 1998 for the award of a 
total rating for compensation purposes based on individual 
unemployability.  In October 2001, the RO denied special 
monthly compensation based on the need for regular aid and 
attendance.  The veteran has been represented throughout this 
appeal by the American Legion.  

The issue of an effective date prior to February 24, 1998 for 
the award of a total rating for compensation purposes based 
on individual unemployability is the subject of the Remand 
portion of this decision below.  


FINDING OF FACT

The veteran's service-connected disabilities are of such 
severity as to render her unable to protect herself from the 
hazards of everyday living and so helpless as to require the 
regular aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
veteran's need for regular aid and attendance have been met.  
38 U.S.C.A. § 1114(l), 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.350(b), 3.352(a) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the veteran's claim of entitlement to special 
monthly compensation based on the need for regular aid and 
attendance, the Board observes that the Department of 
Veterans Affairs (VA) has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2002).  The veteran has been advised by the 
statement of the case of the evidence that would be necessary 
for her to substantiate her claim.  The veteran has been 
afforded a VA aid and attendance examination.  The 
examination report is of record.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additional compensation is provided for a veteran who is so 
helpless as to be in need of regular aid and attendance or 
permanently bedridden.  38 U.S.C.A. § 1114(l) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.350(b) (2002).  The basic criteria 
for determining the need for regular aid and attendance 
consist of the following: the veteran's inability to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; her frequent need for orthotic adjustment; her 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; her inability 
to attend to the wants of nature; or her incapacity, physical 
or mental, which requires the care or assistance of another 
person on a regular basis to protect him from the hazards or 
dangers incident to her daily environment.  It is not 
required that all of the enumerated criteria be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance.  Determinations that the veteran is so helpless 
as to be in need of regular aid and attendance must be based 
on the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (2002).  

Service connection is currently in effect for post-traumatic 
stress disorder (PTSD) evaluated as 70 percent disabling; 
right tibial and fibular fracture residuals with leg 
shortening, post-operative scars, and sacroiliac joint 
degenerative joint disease evaluated as 20 percent disabling; 
a left tibia donor site scar evaluated as noncompensable; and 
left arm and leg burn scars evaluated as noncompensable.  The 
veteran has a combined 80 percent rating.  
In her October 2000 claim for special monthly compensation 
based on the need for regular aid and attendance, the veteran 
advanced that she was entitled to such benefits as she had to 
hire "sitters" to assist her.  A February 2001 written 
statement from [redacted] conveys that she had been 
employed by the veteran to provide aid and attendance 
services since February 2000.  

An October 2000 written statement from Mechelle L. Nathe, 
M.D., relates that the veteran's medical conditions 
necessitated "medical care at home."  At a February 2001 VA 
aid and attendance or housebound examination, the veteran 
reported that she required "someone to help her and to 
protect her from the hazards or dangers of her daily 
environment."  She stated that while she could walk short 
distances, she employed both a walker and a wheelchair.  The 
veteran clarified that she was not permanently bedridden.  
The examiner observed that the veteran had difficulty picking 
up small objects; attending to the wants of nature; and 
bathing herself.  She was noted to be able to dress and to 
feed herself.  

In her April 2002 Appeal to the Board (VA Form 9), the 
veteran advanced that she could not bathe, dress, or undress 
herself; prepare her own meals; or otherwise "perform most 
of the normal activities one associates with living with 
dignity."  She acknowledged that she could use the toilet 
with difficulty and a spoon to feed herself.  Additionally, 
the veteran indicated that she required daily assistance with 
food preparation and clean up; attending to her mail; and 
most household and yard chores.  

In written statements dated in April 2002, the veteran 
clarified that: she could not walk without the use of 
crutches; she principally used a wheelchair which she moved 
with her feet; and could not bathe herself, attend to the 
wants of nature or dress herself properly.  She advanced that 
she would be unable to live in her home without daily aid and 
attendance services.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
has related that she is essentially confined to a wheelchair 
by her service-connected lower extremity disabilities and is 
unable to attend to the wants of nature, to feed herself, and 
to dress herself without the daily assistance of another 
person.  The February 2001 written statement from Ms. 
[redacted] indicates that she had been employed by the veteran 
to provide such services.  The findings of the February 2001 
VA aid and attendance evaluation are not inconsistent with 
the veteran's statements on appeal.  In the absence of any 
evidence to the contrary, the Board concludes that the 
veteran 's service-connected disabilities render her so 
helpless as to be in need of regular aid and attendance of 
another person.  


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is granted subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

The veteran asserts that the record supports assignment of an 
effective date prior to February 24, 1998 for the award of a 
total rating for compensation purposes based on individual 
unemployability.  She advances that the award should be 
effectuated as of 1979.  The veteran requested a hearing 
before a Member of the Board.  A July 2002 RO notice to the 
veteran informed her that she had been scheduled for an 
August 2002 video hearing before a Member of the Board.  The 
veteran was instructed to respond if she wished to attend the 
scheduled video hearing.  The RO specifically informed the 
veteran that "if we receive no response by August 3, 2002, 
we will cancel the video hearing and keep your name on the 
hearing schedule for a future visit by a Board Member."  The 
claims files do not reflect that the veteran responded to the 
hearing notice.  The hearing before a Member of the Board 
sitting at the RO has not been scheduled.  Accordingly, this 
case is REMANDED for the following action:

The RO should schedule the veteran for 
the requested hearing before a Member of 
the Board sitting at the RO.  
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2002) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claim.  



		
	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



